Citation Nr: 1640035	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  15-26 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to February 28, 2001, for the grant of entitlement to service connection for seizure symptoms of arteriovenous malformations, brain (AVM).

2.  Entitlement to a higher initial rating for seizure symptoms of AVM, rated as 10 percent disabling from February 28, 2001 through January 14, 2004; 30 percent disabling from January 14, 2004 through May 15, 2013, and as 70 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2015 , the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a higher initial rating for seizure symptoms of AVM, rated as 10 percent disabling from February 28, 2001 through January 14, 2004; 30 percent disabling from January 14, 2004 through May 15, 2013, and as 70 percent disabling thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The competent credible evidence of record is against a finding that the Veteran is entitled to an effective date earlier than February 28, 2001, for entitlement to service connection for seizure symptoms of AVM.


CONCLUSION OF LAW

The criteria for an effective date prior to February 28, 2001, for the grant of entitlement to service connection for seizure symptoms of AVM, have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from the Veteran's disagreement with the effective date assigned after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, no further section 5103(a) notice is warranted as to the downstream elements because the claim has already been substantiated.  See 38 U.S.C.A. § 5103 (a)(1); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 6-2014

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Over the course of his appeal VA and private examination reports have been associated with the Veteran's claims file.  In addition to these examinations, the record also contains voluminous amounts of private and VA treatment records regarding the Veteran's service-connected AVM.  Given that the issue before the Board is entitlement to an earlier effective date, an extended discussion of the adequacy of these examinations is not necessary, as these examinations are not relevant to the question before the Board.  The appeal turns on when or if a claim or NOD was filed; thus, VA's duty to assist has been met.





II. Analysis

In a March 2012 rating decision by the RO, the Veteran was granted service connection for seizure symptoms of AVM with an evaluation of 20 percent, effective February 28, 2011.  Subsequently, in a May 2015 rating decision, the RO staged the disability rating based on the changing severity of the Veteran's AVM symptoms, but the effective date remained the same.  The Veteran contends that the award should go back further than February 2001.  He maintains that the effective date should be in 1974.   

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).

In addition, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability in treatment records.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Board finds that the preponderance of the evidence of record is against an effective date earlier than February 28, 2001, for the award of service connection for seizure symptoms of AVM.  The record shows that the Veteran filed the instant claim of service connection for seizure symptoms of AVM on February 28, 2001.  Service connection for PTSD has been established from February 28, 2001.  Thus, the RO assigned the effective date for the award of service connection as the date of receipt of the Veteran's claim and the first day that service connection for PTSD was established.  Next, there is no document of record, lay or medical, that was received by the RO earlier than February 28, 2001, which reflects that the Veteran's seizure symptoms of AVM were aggravated by the Veteran's service-connected PTSD disorder.  (See November 2009 VHA Medical Opinion).  

The Board is sympathetic to the Veteran's case, however, the theory of entitlement for the Veteran's seizure disorder, based on stress related to his service-connected PTSD, as subsequently granted, is limited to the earliest date for which service connection for PTSD was established.    

In sum, the presently assigned effective date of February 28, 2001, is appropriate and there is no basis for an award of service connection for seizure symptoms of AVM based on stress related to his service-connected PTSD prior to that date.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply.  See 38 U.S.C.A. 5107 (b) (2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an effective date prior to February 28, 2001, for the grant of entitlement to service connection for seizure symptoms of AVM, is denied.


REMAND

After a review of the evidence of record, the Board finds that a retrospective medical opinion addressing the Veteran's AVM symptoms would be helpful in determining the appropriate disability ratings from the date of service connection.  See Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008); Vigil v. Peake, 22 Vet. App. 63, 67 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  In this regard, the Veteran was not afforded a VA examination between February 2005 and March 2016.  The Veteran's claims file also includes VA medical treatment records.  To ensure that the Veteran's disability is properly evaluated to encompass the severity of all the pertinent symptomatology, a retrospective medical opinion would be helpful in ensuring that the Veteran's disability is adequately evaluated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  An appropriate VA examiner must provide a retrospective medical opinion as to the nature and severity of the Veteran's AVM dating from February 28, 2001 through the present.  The entire electronic claims file should be made available to and be reviewed by the VA examiner.

The examiner should determine and report the types of AVM symptoms the Veteran has experienced since February 28, 2001.  The VA examiner should indicate whether the Veteran suffers from major seizures (characterized by generalized tonic-clonic convulsion with unconsciousness) and/or minor seizures (brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head or sudden jerking movement of the arms, trunk or head or sudden loss of postural control). 

The examiner should indicate how often these episodes occur, the decreases and increases in the AVM symptoms and provide the dates which they occurred.  It is also requested that the VA examiner comment on the source of such information (i.e., as reported by the veteran or objectively demonstrated of record).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


